                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ISIAH GARRETT,                               No. 4:17-CV-02054

                 Petitioner,                     (Judge Brann)

         v.                                      (Magistrate Judge Carlson)

    SUPERINTENDENT THOMAS
    MCGINLEY and
    PA STATE ATTORNEY GENERAL,

                 Respondents.

                                     ORDER

                                  MAY 10, 2019

        Isiah Garrett, a Pennsylvania state prisoner, filed this 28 U.S.C. § 2254

petition seeking to vacate his convictions and sentence.1        On April 3, 2019,

Magistrate Judge Martin C. Carlson issued a Report and Recommendation

recommending that this Court deny Garrett’s § 2254 petition on the grounds that the

petition is (1) time-barred and (2) without merit.2 No timely objections were filed

to this Report and Recommendation.




1
     Doc. 1.
2
     Doc. 13.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 After

reviewing the record, the Court finds no error—clear or otherwise—in Magistrate

Judge Carlson’s conclusion that Garrett’s petition is time-barred. Consequently, IT

IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 13) is ADOPTED;

       2.      Garrett’s 28 U.S.C. § 2254 petition (Doc. 1) is DENIED;

       3.      A certificate of appealability shall not issue; and

       4.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
